       Case 1:21-cv-10970-RGS Document 25 Filed 09/13/21 Page 1 of 2




                   UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MASSACHUSETTS

                    CIVIL ACTION NO. 21-10970-RGS

                         FRANKLIN H. WRIGHT

                                     v.

                               THE OMEGA


                                  ORDER

                            September 13, 2021

STEARNS, D.J.

     On June 8, 2021, pro se litigant Franklin Wright commenced this

action in which he alleged that a vast conspiracy, to which Wright refers as

“The Omega,” has been the cause of many adverse events in Wright’s life. On

August 20, 2021, the court ordered that this case be dismissed. (Dkt #17).

On September 8, 2021, the court denied Wright’s motion for reconsideration.

(Dkt #21).

     On September 10, 2021, Wright filed a document in which he purports

to remove a state court case in which he is the plaintiff to this court. (Dkt

#23). He also filed a second motion for reconsideration. (Dkt. #24).

     Upon review of the documents filed on September 10, 2021, the court

hereby orders:
          Case 1:21-cv-10970-RGS Document 25 Filed 09/13/21 Page 2 of 2




      1.      Wright v. Baker, 2184-CV-01260 (Suffolk Cnty. Superior Ct.,

Mass.) is hereby REMANDED to the Suffolk County Superior Court. Only a

defendant may remove a state court case to federal court. See 28 U.S.C.

§ 1446(a). The court also notes that a notice of removal may not be filed in a

closed case.

      2.      The motion for reconsideration is DENIED.

      3.      Wright is ENJOINED from filing any additional documents in

this action except a notice of appeal or other document necessary to pursue

appellate review. This action has been dismissed and the court has denied

Wright’s motions for reconsideration. If Wright is dissatisfied with the

outcome of this action, his only option for judicial relief is to pursue an

appeal.

      If Wright files a document in violation of this order, the clerk shall

return the document to Wright and note on the docket of this action that a

document was received in violation of this order and returned to Wright.

     Any failure by Wright to comply with this order may result in sanctions.


                               SO ORDERED.


                                       /s/ Richard G. Stearns

                                       UNITED STATES DISTRICT JUDGE


                                       2
